Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 04/25/2022. Claims 1-14 cancelled. Claims 15-16 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see page 4 in Remarks, filed 04/25/2022, with respect to claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Right (US 2003/0206096 A1) (hereinafter Right) in view of BAYLEY (GB 002255232 A), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 15-16 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 15 and 16, the prior art of record, specifically Right (US 2003/0206096 A1) teaches a fire alarm pull station, comprising: a non-contact switch; a movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position; and an actuator protector linked to the non-contact switch to aid in preventing improper activation of the non-contact switch (Fig. 2, para 031, processor 34 is programmed to activate the alarm, ig. 2, para 012, sensing movement of a movable actuation device by non-contact switch into an actuation position and alerting in response to actuation position, para 01, activating fire alarm pull stations in environments to contact switches, para 08, fire alarm pull station is activated on a non-contact switch basis).
Prior art of record, BAYLEY (GB 002255232 A) teaches a alarm call point is activated which enables switch and electrical contact broken to activate alarm (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm, page 2, lines 10-14, system enables activation device and provides tactile for device activation, page 4, lines 23-27, contact members 12 and conductive trach 10, switching and electrical contact broken, alarm activated).
However, the prior arts of record fail to teach, make obvious, or suggest, a manual call point for a fire alarm system, the manual call point comprising: an operating element, wherein a physical movement of the operating element will trigger an alarm condition of the manual call point; and at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element; wherein an emitter component of one contactless optical switch is placed on a first side of the operating element alongside a receiver component of the other contactless optical switch, with receiver component of the one contactless optical switch being placed on a second side of operating element alongside an emitter component of other contactless optical switch; and wherein the self-verification includes steps for cross-checking the operation of the two contactless optical switches, by using a receiver component of one contactless optical switch to check the operation of emitter component of other contactless optical switch, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 15-16 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689